Citation Nr: 9934355	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-44 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


1.  Entitlement to a disability rating in excess of 10 
percent for hypertension with atrial fibrillation. 

2.  Entitlement to service connection for a respiratory 
disorder claimed as secondary to asbestos exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of radiation exposure to include spot on kidney.

4.  Entitlement to a total rating based upon individual 
unemployability resulting from service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947, from May 1948 to March 1951, and from December 
1960 to July 1974.

Service connection was granted for hypertension by a June 
1975 rating decision.

The veteran's claim of entitlement to service connection for 
residuals of radiation exposure was previously denied by a 
January 1989 decision of the Board of Veterans' Appeals 
(Board).

This matter is before the Board on appeal from a March 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
the issues on appeal.

The veteran provided testimony at a personal hearing held 
before the RO in May 1996, a transcript of which is of 
record.


FINDINGS OF FACT

1.  The only respiratory disorder diagnosed by competent 
medical evidence is obstructive sleep apnea.  However, the 
veteran has stated he has several respiratory problems such 
as chest pain and shortness of breath.

2.  No competent medical evidence is on file which relates 
the veteran's sleep apnea, or any of his respiratory 
symptoms, to his period of active service, to include 
exposure to asbestos therein.

3.  In a January 1989 decision, the Board denied service 
connection for residuals of radiation exposure because there 
was no evidence that the veteran had a disability that was 
the result of a radiation exposure.  

4.  The evidence on file at the time of the January 1989 
Board decision confirmed that the veteran had participated in 
a radiation risk activity while on active duty.

5.  The evidence submitted to reopen the veteran's claim of 
service connection for residuals of radiation exposure either 
does not bear directly and substantially upon the specific 
matter under consideration, or it is cumulative or redundant, 
or it is not by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
respiratory disorder, claimed as secondary to asbestos 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

2.  The January 1989 denial of service connection for 
residuals of radiation exposure is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 
(1999).

3.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of radiation exposure 
has not been submitted; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Respiratory Disorder

Background.  The veteran's respiratory system was clinically 
evaluated as normal on service examinations conducted in 
February 1946 and May 1948.  Similarly, the veteran's lungs 
and chest were clinically evaluated as normal on service 
examinations conducted in December 1960, November 1964, July 
1965, September 1965, June 1967, October 1968, December 1970, 
and June 1974.  The service medical records show that the 
veteran was treated on several occasions for a cold and cold-
like symptoms.  He was also seen on several occasions for 
complaints of chest pain.  However, no chronic respiratory 
disorder was diagnosed during any of the veteran's periods of 
active duty.

Various medical records are on file that cover a period from 
October 1974 to August 1984.  These records show treatment 
for various physical conditions, including chest pain.  A 
December 1977 chest X-ray's overall impression was that the 
veteran had a normal chest.  A January 1979 chest X-ray 
showed no active chest disease.  Records from February 1983 
note that the veteran complained about some achiness and 
stuffiness in his sinuses.  His chest was found to be clear 
to auscultation.  These records contain no competent medical 
opinion which diagnoses the veteran as having a chronic 
respiratory disorder.  

Various VA medical records are also on file which cover a 
period from December 1980 to June 1987.  These records show 
treatment for various medical conditions, including chest 
pain and depression.  An August 1984 chest X-ray noted that 
an infiltrate was not seen.  However, there were degenerative 
changes of the spine, as well as atherosclerotic changes of 
the aorta.  An April 1986 chest X-ray had an overall 
impression of poor inspiratory effort with borderline 
cardiomegaly.  Nevertheless, it was noted that the lung 
fields were clear and the pulmonary vascularity was normal.  
A January 1987 chest X-ray showed no pulmonary, cardiac, or 
mediastinal disease processes.  Overall impression was of a 
normal chest.  On a February 1987 examination, it was noted 
that the veteran had no history of asthma, bronchitis, or 
tuberculosis in the past.  The lungs were found to be clear.  
A June 1987 chest X-ray showed the heart, lung, and 
mediastinum to be normal.  These records contain no competent 
medical opinion which diagnoses the veteran as having a 
chronic respiratory disorder.

Subsequent VA medical records for the period from February 
1989 to November 1990 also contain no competent medical 
opinion which diagnoses the veteran as having a chronic 
respiratory disorder.  In fact, a November 1989 chest X-ray 
revealed clear lung fields.  Overall impressions included no 
evidence of acute pulmonary disease.  

In a September 1992 statement the veteran contended that he 
had disabilities that were due to radiation and asbestos 
exposure during service.  He stated that his disabilities 
should include chronic obstructive pulmonary disease, among 
other things.  VA medical records were subsequently obtained 
that covered the period from March to September 1994.  These 
records contain no competent medical opinion which diagnoses 
the veteran as having a chronic respiratory disorder.

In a March 1995 rating decision, the RO denied service 
connection for asbestos exposure as not well grounded.  The 
RO noted that the medical records were silent for any 
respiratory dysfunction.  Further, the RO noted that the 
veteran had not specified the nature of the disability(ies) 
which he attributed to asbestos exposure, and that exposure 
by itself was not a disability.

The veteran appealed the March 1995 rating decision to the 
Board.  In his May 1995 Notice of Disagreement, the veteran 
contended that he spent 14 years aboard Naval vessels, all of 
which were heavily insulated with asbestos.  Additionally, 
the veteran stated that his VA medical records showed a long 
history of atypical chest pain and reduced exercise 
tolerance, possibly due to asbestos exposure.

At his May 1996 personal hearing, the veteran testified that 
he was exposed to asbestos during military service, and that 
he had been told he had a chronic pulmonary disorder.  He 
testified that he sometimes experienced breathing problems, 
and that he would get dizzy when he had these problems.  
Also, he stated that his blood analysis indicated that he had 
a shortage of oxygen.

Additional VA medical records were subsequently obtained that 
covered the period from June 1993 to October 1997.  Records 
dated in September 1993, December 1993, March 1994, June 
1996, August 1996, December 1996, and April 1997 note that 
the veteran's lungs were found to be clear.  It is noted that 
in March 1994, the veteran complained intermittent episodes 
of palpations, dyspnea, light headedness, diaphoresis, and 
mild chest pain of many years duration.  Examination of the 
lungs showed them to be clear to auscultation, bilaterally.  
Also, there were no wheezes or crackles.  An October 1996 
report from the sleep disorder center includes a finding of 
ameliorated obstructive sleep apnea.  No other chronic 
respiratory disorder is diagnosed in these records.

The veteran underwent a VA general medical examination in 
October 1997.  It was noted that the veteran experienced 
shortness of breath on significant exertions.  Nevertheless, 
he was able to walk up to 6 miles a day.  Still, he reported 
that he walked it slowly and if he walked too fast he had 
shortness of breath.  He claimed that he walked those 6 miles 
almost every day.  On examination of the respiratory system, 
the examiner found the veteran's lungs to be clear.  Further, 
the veteran was found to be clear to percussion.  On 
auscultation he was found to have bilaterally clear sounds 
with good air movement.  

On an addendum to the respiratory examination, the examiner 
noted that he had ordered pulmonary function tests and a 
chest X-ray to be performed on the veteran.  The chest X-ray 
was normal with normal lungs, bilaterally, and not an 
enlarged heart.  His pulmonary function tests included 
basically normal pulmonary functions with an FVC of 3.68, 
which the examiner stated was 119 percent.  FEV-1 was 2.9, 
which was also 119 percent.  The veteran's ration was 79 
percent.  His lung volumes were found to be normal.  Total 
lung capacity was 5.23, 98 percent.  The veteran's DLCO was 
22, which the examiner stated was 101 percent.  It was noted 
that the veteran did show some signs of being overweight 
giving him just a tiny bit of abnormality, but nothing 
significantly abnormal was shown on his pulmonary function 
tests.  Further, the examiner found that there was nothing 
that would suggest any significant effects from asbestos 
exposure or even from smoking.  The examiner stated that the 
veteran's lungs were normal, that his exercise tolerance was 
good, and that his chest X-rays were normal.

In a June 1998 Supplemental Statement of the Case, the RO 
denied service connection for sleep apnea due to asbestos 
exposure as not well grounded.  The RO noted that the medical 
records showed that the veteran had been treated for 
obstructive sleep apnea since 1996, and that previously no 
respiratory disorder was shown.  However, the claim was still 
not well grounded because no evidence had been furnished 
which related the veteran's sleep apnea to service.

Additional VA medical records were subsequently obtained that 
covered the period from November 1997 to September 1998.  
Records dated in December 1997, February 1998, May 1998, 
August 1998, and September 1998 found the veteran's lungs to 
be clear.  These records contain no competent medical opinion 
which diagnoses the veteran as having a chronic respiratory 
disorder.

At the January 1999 VA arranged medical examination, the 
veteran's lungs were found to be clear to auscultation 
without any wheezing or crackles.  No chronic respiratory 
disorder was diagnosed at this examination.

Additional VA medical records were subsequently added to the 
file that covered the period from September 1998 to July 
1999.  These records contain no competent medical opinion 
which diagnoses the veteran as having a chronic respiratory 
disorder.

In an August 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
sleep apnea secondary to asbestos exposure as not well 
grounded.  The RO found that the additional medical records 
did not show any treatment for sleep apnea or any other 
residuals of asbestos exposure.

Later in August 1999, the veteran submitted a statement in 
which he contended, in part, that he was not claiming service 
connection for sleep apnea as secondary to asbestos exposure.  
Rather, he contended that his exposure to asbestos affected 
his lungs, and that because of this he could not work in the 
workplace and do a full day's work without getting winded.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
respiratory disorder as secondary to asbestos exposure is not 
well grounded.  

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The veteran was not diagnosed with a 
chronic respiratory disorder during his period of active 
duty.  Despite the veteran's assertions in his August 1999 
statement, the only respiratory disorder shown by competent 
medical evidence is the obstructive sleep apnea.  The 
evidence on file shows that this was first diagnosed in 
October 1996, which is many years after the veteran's 
discharge from active duty.  The Board acknowledges that the 
veteran has contended that he has experienced shortness of 
breath, chest pain, etc., for many years.  Although the 
veteran, as a lay person, is competent to testify about his 
symptomatology, he is not qualified to diagnose a chronic 
respiratory disorder, nor to relate such a condition to his 
period of active duty.  Therefore, competent medical evidence 
is necessary in order to well ground the veteran's claim.  
See Grottveit at 93; see also Savage v. Gober, 10 Vet. App. 
488 (1997) (where the disability is of the type as to which 
lay observation is not competent to identify its existence, 
medical evidence, and not simply a showing of continuity of 
symptoms, is needed to provide a nexus between the veteran's 
in-service symptoms and the currently diagnosed 
disabilities).

To the extent the veteran's statements may allege continuity 
of symptomatology, the Board notes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held in Voerth v. West, No. 95-
904 (U.S. Vet. App. October 15, 1999) that the holding in 
Savage does not eliminate the requirement of medical nexus 
evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Thus, competent medical evidence is still required to well 
ground the veteran's claim.

With respect to the Caluza test, the Board notes that the 
veteran's account of asbestos exposure during his period of 
active duty is presumed credible for the purpose of 
determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  As stated above, the only respiratory 
disorder diagnosed by competent medical evidence is 
obstructive sleep apnea, although there is evidence that the 
veteran has experienced shortness of breath, chest pain, etc.  
Regardless, no competent medical nexus evidence is on file 
which relates the veteran's obstructive sleep apnea, or his 
symptoms of shortness of breath, chest pain, etc., to his 
period of active duty, to include exposure to asbestos 
therein.  Without such evidence, the claim is not well-
grounded.  Caluza at 506.  Moreover, the Board notes that the 
October 1997 VA examiner found that there was nothing that 
would suggest any significant effects from asbestos exposure 
or even from smoking.  The Board cannot substitute its own 
unsubstantiated opinion for that of a competent medical 
professional.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The only evidence to support a finding that the veteran has a 
chronic respiratory disorder due to in-service asbestos 
exposure are the veteran's own contentions.  Issues of 
medical diagnosis or medical causation require competent 
medical evidence in order to have probative value.  See 
Grottveit at 93.  Nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim is not well grounded and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to well ground his claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra. 

II.  Radiation Exposure

Background.  The veteran's original claim of entitlement to 
service connection for residuals of radiation exposure was 
denied by the Board in a January 1989 decision.  At the time 
of the Board's decision, the evidence on file included the 
following:

1)  The veteran's service medical records.  Nothing in these 
records shows that the veteran was ever treated because of 
radiation exposure during his periods of active duty.  These 
records show no treatment for or diagnosis of cancer, 
multiple myeloma, or lymphomas.  Further, these records 
contain no competent medical finding that the veteran has a 
disability that was due to radiation exposure.

2)  A July 1960 VA neurological and psychiatric examination 
report.  Following examination of the veteran, the examiner 
diagnosed  psychophysiological musculoskeletal reaction with 
headaches in a basically passive personality.  This report 
shows no diagnosis of cancer, multiple myeloma, or lymphomas.  
Further, this report contains no competent medical finding 
that the veteran has a disability that was due to radiation 
exposure.

3)  Various medical records that cover the period from 
October 1974 to August 1984.  These records show treatment 
for various medical conditions.  However, these records show 
no treatment for or diagnosis of cancer, multiple myeloma, or 
lymphomas.  Further, these records contain no competent 
medical finding that the veteran has a disability that was 
due to radiation exposure.

4)  A January 1984 VA cardiovascular examination report.  
Following examination of the veteran, the examiner diagnosed 
hypertension, past history of, no evidence at this time; and 
paroxysmal atrial fibrillation, history on one occasion, 
cause undetermined.  This report shows no diagnosis of 
cancer, multiple myeloma, or lymphomas.  Further, this report 
contains no competent medical finding that the veteran has a 
disability that was due to radiation exposure.

5)  A September 1984 VA psychiatric examination report.  
Following examination of the veteran, the examiner diagnosed 
dysthymic disorder with possible episodes of superimposed 
major depression.  This report shows no diagnosis of cancer, 
multiple myeloma, or lymphomas.  Further, this report 
contains no competent medical finding that the veteran has a 
disability that was due to radiation exposure.

6)  Letters from the Department of the Navy, dated in June 
1984, August 1985, September 1986, and supporting documents, 
which confirmed that the veteran had participated in 
Operation CROSSROADS during his period of active duty.  

7)  Transcript from a November 1986 personal hearing, in 
which the veteran testified, in part, that he was exposed to 
radiation during his first period of active duty, and 
described the circumstances thereof.  Specifically, he 
testified that he had to wash down and perform other duties 
on aircraft that performed radiation tests.  He also 
testified that radiation exposure tests had been performed on 
him, and that he was told everything was okay.  However, he 
did not actually see the results of those tests.  On inquiry, 
the veteran indicated that his granddaughter had been 
affected by his radiation exposure.  He testified that she 
had undergone 6 or 7 operations in which her skin was cut and 
bone was scraped away.  

8)  Various VA medical records that covered the period from 
December 1980 to June 1987.  These records show that the 
veteran sought treatment for various physical and psychiatric 
problems.  However, these records show no treatment for or 
diagnosis of leukemia, cancer, multiple myeloma, or 
lymphomas.  Further, these records contain no competent 
medical finding that the veteran has a disability that was 
due to radiation exposure.

9)  Medical records concerning the veteran's granddaughter, 
dated from November 1971 to July 1978.  These records show 
that the veteran's granddaughter was treated on various 
occasions because of osteochondroma, and excision thereof.  
However, these records contain no competent medical finding 
that the granddaughter's condition was due to the veteran's 
radiation exposure.

When the case came before the Board in January 1989 it was 
noted that the veteran had engaged in Operation CROSSROADS 
while on active duty.  However, the Board found that there 
was no clinical or laboratory evidence on file to indicate 
that the veteran had a disability which was etiologically or 
causally related to exposure to ionizing radiation.  The 
Board specifically noted that there was no evidence to show 
that the veteran had one of the carcinomas or neoplastic 
disorders that had been causally linked to exposure to 
ionizing radiation.  Therefore, his claim was denied.

Following the Board's decision, additional VA medical records 
were added to the file which covered the period from February 
1989 to November 1990.  These records contain an April 1989 
abdominal computed tomography report.  This report noted that 
the veteran was positioned supine on the examining table 
following ingestion of oral contrast material, serial 
transaxial tomographic slices were obtained throughout the 
level of the kidneys both prior to and during bolus 
intravenous injection of Conray 60, 100 cc supplemented by 
rapid drip infusion of Conray 30 during the remainder of the 
postintravenous enhanced imaging sequence.  Images obtained 
from this procedure disclosed no convincing evidence of the 
presence of focal intrahepatic or splenic lesions.  The 
spleen was normal in size, and no obvious pancreatic 
abnormalities were demonstrated.  Prominent fat collections 
were seen within the upper pole renal sinuses bilaterally.  
Additionally, there was evidence of the presence of bilateral 
parapelvic renal cysts noted on this study.  It was noted 
that these low attenuation structures were most readily 
identified at and inferior to the level of the renal veins.  
Further, it was noted that these cysts compressed the 
"pelvocalyceal" systems bilaterally without definite 
obstructive changes, although moderate prominence of at least 
one right lower pole calyx was identified.  Also noted on 
this study was the presence of at least one small left upper 
pole renal cyst measuring slightly greater than 1 cm. in 
diameter.  In November 1989, an X-ray of the abdomen resulted 
in a provisional diagnosis of a kidney condition.  This X-ray 
revealed well-delineated psoas muscle shadows and appeared to 
be smooth.  Shadows of the kidneys were of usual shape and 
size.  There was no evidence of translucent projection of 
kidney, ureter, and bladder tract.  Overall conclusion was 
that the kidneys, ureters, and bladder were within normal 
limits.  These records show no treatment for or diagnosis of 
leukemia, cancer, multiple myeloma, or lymphomas.  Further, 
these records contain no competent medical finding that the 
veteran has a disability that was due to radiation exposure.

As mentioned above, the VA medical records from March to 
September 1994 concern the veteran's hypertension and atrial 
fibrillation.  These records show no treatment for or 
diagnosis of cancer, multiple myeloma, or lymphomas.  
Further, these records contain no competent medical finding 
that the veteran has a disability that was due to radiation 
exposure.

In the March 1995 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
radiation residuals.  The RO noted that exposure to 
radiation, by itself, was not a disability.  Further, the RO 
found that the available treatment records did not otherwise 
identify the existence of any radiogenically presumptive 
disability.  Accordingly, the RO concluded that the submitted 
evidence could not be considered new and material to reopen.

The veteran appealed the March 1995 rating decision to the 
Board.

At his May 1996 personal hearing, the veteran testified, in 
part, that he was exposed to radiation while on active duty.  
He reiterated that he washed down and performed other duties 
on aircraft that conducted radiation tests.  Additionally, he 
testified that he visited Hiroshima in 1946, but not 
Nagasaki.  When asked if he had been diagnosed with any 
disability that was found to be due to radiation exposure, 
the veteran testified about his granddaughter who had 
osteochondroma.  The veteran also testified that he 
experienced fear and anxiety thinking about the possible 
effects of his radiation exposure.

Following the veteran's personal hearing, additional VA 
medical records were added to the file that covered the 
period from June 1993 to October 1997.  These records show 
treatment for various medical conditions.  However, these 
records show no treatment for or diagnosis of cancer, 
multiple myeloma, or lymphomas.  Further, these records 
contain no competent medical finding that the veteran has a 
disability that was due to radiation exposure.

Following the October 1997 VA general medical examination of 
the veteran, the examiner commented that there were "no 
disabilities noted that would be related to the radiation 
exposure."

Additional VA medical treatment records were added to the 
file that covered the period from November 1997 to September 
1998.  These records show treatment for various medical 
conditions.  However, these records show no treatment for or 
diagnosis of cancer, multiple myeloma, or lymphomas.  
Further, these records contain no competent medical finding 
that the veteran has a disability that was due to radiation 
exposure.  It is also noted that records from March 1998 note 
that the veteran has experienced concerns due to his in-
service radiation exposure.  However, it was opined that the 
veteran's problems "seem to be related to primary severe 
personality problems; there might also be a life-long 
dysthymia."

The January 1999 VA arranged examination did not diagnose the 
veteran as having cancer, multiple myeloma, or lymphomas, nor 
was there any competent medical finding that the veteran has 
a disability that was due to radiation exposure.

Additional VA medical records were added to the file that 
covered the period from September 1998 to July 1999.  These 
records show treatment for various medical conditions.  
However, these records show no treatment for or diagnosis of 
cancer, multiple myeloma, or lymphomas.  Further, these 
records contain no competent medical finding that the veteran 
has a disability that was due to radiation exposure.

In an August 1999 Supplemental Statement of the Case, the RO 
found that no new and material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of radiation exposure to include 
spot on the kidney.  Among other things, the RO noted that 
records from 1989 showed cysts on the kidneys, but that there 
was no medical evidence to show that these cysts were due to 
radiation exposure.

Later in August 1999, the veteran submitted a statement in 
which he asserted, in part, that a spot on the kidney was 
diagnosed by a VA physician in April 1989.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

A veteran who, during active or reserve military, naval, or 
air service, participated in a radiation risk activity, and 
has a disease listed at 38 C.F.R. § 3.309(d) (1999), shall be 
presumed to have been exposed during such service to 
radiation, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such radiation during 
that service. 38 C.F.R. § 3.307 (1999).  If a veteran was 
exposed to radiation during active military, naval, or air 
service, and the disease is listed at 38 C.F.R. § 3.309(d) 
(1999), the disease shall be service-connected, even if there 
is no record of such disease during service.  The diseases 
listed at 38 C.F.R. § 3.309(d) include: leukemia, thyroid 
cancer, breast cancer, cancer of the pharynx, esophagus 
cancer, stomach cancer, small intestine cancer, pancreatic 
cancer, multiple myeloma, lymphomas (except Hodgkin's 
disease), bile duct cancer, gall bladder cancer, urinary 
tract cancer (which means the kidneys, renal pelves, urinary 
bladder, and urethra), prostate cancer, cancer of the 
salivary glands, and primary liver cancer.

Under 38 C.F.R. § 3.311(b)(2), in cases where a veteran has 
been exposed to ionizing radiation, where a radiogenic 
disease is first manifested after service, and it is 
contended that the disease is the result of exposure to 
ionizing radiation, data concerning the size and nature of 
the radiation dose must be requested from the appropriate 
office of the Department of Defense after which the claim 
must be reviewed by the Under Secretary for Benefits, who is 
charged with making a determination as to whether the 
veteran's disease was the result of exposure to radiation in 
service.  However, the Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to radiation is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

In response to the Combee decision, VA added a provision to 
38 C.F.R. § 3.311 which states that if a claim is based on a 
disease other than one of those listed in paragraphs (b)(2) 
or (b)(3) of this section, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).


Analysis.  The veteran's claim of entitlement to service 
connection for residuals of radiation exposure was previously 
denied in January 1989 because there was no medical evidence 
that the veteran had a disability that was due to radiation 
exposure.  At the time of the prior denial, there was no 
dispute that the veteran participated in a radiation-risk 
activity during his period of active duty.  In fact, it was 
specifically noted that the veteran participated in Operation 
CROSSROADS.  See 38 C.F.R. § 3.309(d)(3)(v)(B).

As there was no dispute that the veteran participated in a 
radiation-risk activity at the time of the last prior denial, 
the Board finds that the veteran's additional statements 
regarding his in-service radiation exposure are essentially 
cumulative or redundant, nor is it by itself or in connection 
with evidence previously assembled so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Moreover, the Board also finds that without a 
finding that the veteran has one of the presumptive diseases 
listed at 38 C.F.R. § 3.309(d), or a competent medical 
finding that he has some sort of disability due to radiation 
exposure, then the veteran's statements about his in-service 
radiation exposure do not and cannot contribute "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability."  Hodge at 1363.  If he 
does not have such a disability, then it is axiomatic he 
cannot contribute a more complete picture as to the origin of 
such a disability.

The veteran's statements concerning his granddaughter also do 
not qualify as new and material evidence.  He made similar 
statements at the time of his November 1986 personal hearing.  
Thus, these statements are essentially cumulative or 
redundant, and are not by themselves or in connection with 
evidence previously assembled is so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  

A review of the medical evidence on file does not show that 
the veteran has been diagnosed with any of the disabilities 
attributed to radiation exposure under 38 C.F.R. § 3.309(d).  
Further, there is no competent medical evidence which opines 
that the veteran has any current disability because of his 
in-service radiation exposure.  In fact, the October 1997 VA 
general medical examiner specifically stated that there were 
"no disabilities noted that would be related to the 
radiation exposure."  Regarding the spot on the kidney, the 
Board notes that kidney cancer is one of the diseases listed 
as being due to radiation exposure under 38 C.F.R. 
§ 3.309(d).  However, the medical records do not actually 
diagnose kidney cancer, or opine that this spot/cysts are 
indicative of cancer.  

The Board also notes that the veteran has stated he 
experiences anxiety and fear due to his in-service radiation 
exposure.  It is noted that the veteran has been diagnosed 
with a psychiatric disorder.  However, no competent medical 
evidence is on file which relates the veteran's psychiatric 
disorder to his periods of active duty, to include radiation 
exposure therein.  In fact, VA medical records from March 
1998 indicate that these problems are due to the veteran's 
personality disorder.

In short, there is still no medical evidence on file which 
shows that the veteran has a disability that was due to his 
in-service radiation exposure; he has not been shown to have 
any residuals of his radiation exposure.  As this was the 
specific reason for the last prior denial, the Board 
concludes that the additional evidence submitted to reopen 
the veteran's claim either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

For the reasons stated above, the Board concludes that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residuals of radiation exposure.  Inasmuch as the veteran has 
not submitted new and material evidence in support of his 
request to reopen, the Board does not have jurisdiction to 
consider the claim or to order additional development.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed.Cir. 1996).


ORDER

Entitlement to service connection for a respiratory disorder 
claimed as secondary to asbestos exposure is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
radiation exposure to include spot on kidney, the claim is 
denied.


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
hypertension with atrial fibrillation has increased in 
severity.  Therefore, his claim for an increased evaluation 
is well-grounded.  Accordingly, VA has a statutory duty to 
assist the veteran in the development of his claim mandated 
by 38 U.S.C.A. § 5107(a).

Various medical records are on file concerning the veteran's 
hypertension with atrial fibrillation, including an October 
1997 VA general medical examination and a January 1999 VA 
arranged medical examination.  

At the October 1997 VA examination, the veteran reported, in 
part, that he had had 5 angioplasties, with the first in 1973 
and the most recent in 1993.  It was noted that he had been 
stable since that time with minimal angina.  However, he did 
experience shortness of breath on significant exertions.  
Nevertheless, he was able to walk up to 6 miles a day.  
Still, he reported that he walked it slowly and if he walked 
too fast he had shortness of breath.  He claimed that he 
walked those 6 miles almost every day.  Following examination 
of the veteran, the examiner opined that the veteran did not 
have any disability from his atrial fibrillation as he was 
able to walk 6 miles per day.

At the January 1999 VA arranged examination, the veteran 
reported that he had had atrial fibrillation and hypertension 
over the last 30 years and had been hospitalized four times 
for the condition.  He also stated that his arrhythmia had 
been confirmed by EKG and Holter monitors.  The veteran 
reported that the attacks occurred on a daily basis, but that 
he was not sure as to the duration.  The symptoms of the 
arrhythmia were described as chest pain, headache, and loss 
of consciousness that occurred three times over the past two 
years.  It was noted that he did not require any pacemaker 
and had not received any surgical treatment for his 
arrhythmia.  It was noted that he was currently on the 
medications Coumadin, Sotalol, and Lisinopril.  It was 
further noted that the veteran was able to do the following 
activities: brushing teeth, dressing self, showering, 
cooking, vacuuming, walking, driving a car, shopping, taking 
trash out, climbing, and gardening.  However, he could not 
perform pushing a lawn mower.  

On physical examination, the veteran was found to be a well-
developed, well-nourished male without any acute distress and 
without any sign of debility or any sign of dehydration.  It 
was noted that a stress test was not conducted because of the 
veteran's beta blocker medications and low heart rate.  
Furthermore, it was stated that it would have been difficult 
to reach the maximum heart rate desired to show any evidence 
of ischemia from the stress test.  It was noted that this was 
also secondary to the beta blocking medications.  Therefore, 
the Holter monitor was used to detect any intermittent atrial 
fibrillation.  The examiner stated that there was no evidence 
of atrial fibrillation at the time of the physical 
examination or during the 24 hour Holter monitor period.  
Further, the examiner stated that the control of atrial 
fibrillation was secondary to the medications at the present 
time and that intermittent atrial fibrillation could not be 
completely excluded.

In an addendum dated later in January 1999, the examiner 
noted that estimated METs could not be given as the veteran 
had not completed a stress test for the reasons given in the 
original examination report.

In an August 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the assigned 10 percent disability 
rating for hypertension with atrial fibrillation.  The RO 
summarized the medical evidence on file, and concluded that 
it did not warrant an increased evaluation under either the 
old or new criteria - which was effective in January 1998.

In an August 1999 statement, the veteran contended that his 
medications caused him confusion, headaches, dizziness, etc.  
He also stated that he was unable to think clearly.  
Moreover, he contended that he was entitled to consideration 
of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

In a September 1999 statement, the veteran's representative 
contended that the fact that the veteran had atrial 
fibrillation as a result of his hypertension mandated a 
minimum disability rating of 30 percent under Diagnostic Code 
7007 regardless of blood pressure readings because there was 
cardiac involvement. 

The veteran's hypertension is evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101.  
The RO has also considered the applicability of Diagnostic 
Code 7010, and the veteran's representative contended that 
Diagnostic Code 7007 should be applied in the instant case.  
The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating disability due to 
diseases of the cardiovascular system, effective January 12, 
1998.  62 Fed. Reg. 65,219 (Dec. 11, 1997).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991). 

Under the "old" criteria found at Diagnostic Code 7007, a 
30 percent evaluation was warranted for hypertensive heart 
disease with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion.  A 60 percent evaluation was warranted if there was 
marked enlargement of the heart (confirmed by roentgenogram), 
or there is an apex beat beyond the midclavicular line, with 
sustained diastolic hypertension with diastolic blood 
pressure readings of 120 or more, which may later have been 
reduced, dyspnea on exertion and more than light manual labor 
was precluded.  Definite signs of congestive failure and more 
than sedentary employment precluded was rated as 100 percent 
disabling.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).

Under the "new" criteria found at Diagnostic Code 7007, a 
10 percent evaluation is assigned for workload greater than 7 
METs but not greater than 10 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or continuous 
medication required.  A 30 percent rating is warranted when 
there is a history of documented coronary artery 
(arteriosclerotic heart) disease, documented myocardial 
infarction or hypertensive heart disease resulting in a 
workload greater than 5 METs ("metabolic equivalent," 
defined as the energy cost of standing quietly at rest, as 
per a note to § 4.104) but not greater than 7 METs that 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
when there is evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram or X-ray.  A 60 percent 
rating is warranted when workload is greater than 3 METs but 
not greater than 5 METs that results in dyspnea, fatigue, 
angina, dizziness or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted when there is a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

In light of Karnas, supra, the Board finds that the veteran 
is entitled to consideration as to whether he is entitled to 
a disability rating in excess of 10 percent for his 
hypertension with atrial fibrillation under both the "old" 
and "new" potentially applicable criteria.

As a result, there is no competent medical evidence on file 
which lists the effects of the veteran's hypertension with 
atrial fibrillation in METs, as required under the "new" 
criteria found at Diagnostic Code 7007.  Moreover, the 
comments of the January 1999 examiner indicates that it will 
not be possible to perform a stress test on the veteran in 
the future either.  In fact, the examiner's comments indicate 
that it might be dangerous to require the veteran to undergo 
such a test.  

When the criteria for evaluation of disabilities of the 
cardiovascular system were revised effective January 12, 
1998, supplementary information was published in the Federal 
Register which included the following:

We have ... revised the criteria to 
incorporate objective measurements of the 
level of physical activity, expressed in 
METs (metabolic equivalents), at which 
cardiac symptoms develop.  This does not 
represent a substantive change in the 
method of evaluating cardiac disabilities 
that we proposed, i.e., basing 
evaluations on the level of physical 
activity that causes symptoms, but is an 
objective method for measuring the level 
of activity that causes symptoms.... 
[M]ultiples of resting oxygen consumption 
(or METs) are used to calculate the 
energy cost of physical activity. ... We 
have revised the criteria to assign a 30-
percent evaluation if a workload of 
greater than five METs but not greater 
than seven METs produces symptoms.  
Activities that fall into this range 
include slow stair climbing, gardening, 
shoveling light earth, skating, bicycling 
at a speed of nine to ten miles per hour, 
carpentry, and swimming (Fox, S. M. III,  
Naughton, J.P., Haskell, W.L.:  Physical 
activity and the prevention of coronary 
heart disease.  Ann. Clin. Res., 3:404, 
1971 and Goldman, L. et al.:  Comparative 
reproducibility and validity of systems 
for assessing cardiovascular functional 
class:  Advantages of a new specific 
activity scale.  (Circulation 64:1227, 
1981).  METs are measured by means of a 
treadmill exercise test, which is the 
most widely used test for diagnosing 
coronary artery disease and for assessing 
the ability of the coronary circulation 
to deliver oxygen according to the 
metabolic needs of the myocardium (Cecil, 
175 and Harrison, 966).  Administering a 
treadmill exercise test may not be 
feasible in some instances, however, 
because of a medical contraindication, 
such as unstable angina with pain at 
rest, advanced atrioventricular block, or 
uncontrolled hypertension.  We have, 
therefore, provided objective alternative 
evaluation criteria, such as cardiac 
hypertrophy or dilatation, decreased left 
ventricular ejection fraction, and 
congestive heart failure, for use in 
those cases.  We have also indicated that 
when a treadmill test cannot be done for 
medical reasons, the examiner's 
estimation of the level of activity, 
expressed in METs and supported by 
examples of specific activities, such as 
slow stair climbing or shoveling snow 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope, is acceptable.

62 Fed. Reg. 65,207, 65,210-65211 (emphasis added).

No competent medical opinion was ever obtained as to the 
estimated METs as required for Diagnostic Code 7007.  Thus, 
the Board is unable to make a determination as to the 
veteran's proper disability rating under the potentially 
applicable criteria found at Diagnostic Code 7007.  
Consequently, the Board concludes that a remand is necessary 
to obtain such a competent medical opinion.

The Board also finds that it must defer adjudication of the 
veteran's claim of entitlement to a total rating based upon 
individual unemployability until the RO has completed 
additional development regarding his hypertension claim.  
Under VA regulations a total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total, where it is found that the 
disabled person is unable to secure or follow substantially 
gainful occupation as a result of a service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, providing at least one disability 
is ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  
Since the additional development may result in an increased 
disability rating being assigned for the veteran's 
hypertension with atrial fibrillation, it is also possible 
that he might qualify for total rating based on individual 
unemployability.  In short, the two issues are inextricably 
intertwined.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
hypertension with atrial fibrillation 
since July 1999  After securing the 
necessary release, the RO should obtain 
these records.

2.  After obtaining these additional 
medical records, the veteran's claims 
folder should be returned to the 
physician who conducted the January 1999 
examination.  This physician should again 
be requested to express an opinion as to 
the veteran's estimated level of 
activity, expressed in METS and supported 
by examples of specific activities, that 
leads to cardiac symptoms (see cited 
portions of 62 Fed. Reg. 65,207, 65,210-
65211, set forth above).

If the physician who conducted the 
January 1999 examination is unable to 
provide the requested opinion, the 
veteran should be scheduled for another 
examination and either METs obtained by 
means of a treadmill exercise test should 
be obtained or the examiner's estimation 
of the level of activity, expressed in 
METs and supported by examples of 
specific activities, that leads to 
cardiac symptoms should be obtained.  The 
claims folder should be made available to 
the examiner.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that the requested METs data is 
obtained, and if not, the RO should 
implement corrective procedures.  The 
Board wishes to emphasize that the Court, 
in Stegall v. West, 11 Vet. App. 268 
(1998), held that when the directives of 
a remand are not complied with, the Board 
has no choice but to remand the case 
again for compliance with the directives.

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
a disability rating in excess of 10 
percent for hypertension with atrial 
fibrillation under all potentially 
applicable Diagnostic Codes.  The RO's 
decision should also reflect 
consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a total rating based upon 
individual unemployability.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
regarding this matter and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

